QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Formal Matters
This application is in condition for allowance except for the following formal matters: 
The specification has not been amended correctly in the amendment of 05-23-2022, as per the Reissue guidelines outlined in MPEP 1453.
The specification amendment of 05-23-2022 is improper.  It appears to be a substitute specification, which is not proper in a reissue application.  See 37 CFR 1.125(d), which indicates, in pertinent part, that “[a] substitute specification . . . is not permitted in a reissue application.”
See also 37 CFR 1.173, entitled “Reissue specification, drawings, and amendments,” for the proper manner in which to amend the specification of a reissue application, which in pertinent part indicates as follows:
 (b) Making amendments in a reissue application. . . . If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1) and 1.821(c), but not for discs submitted under § 1.821(e) ).
. . . 
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
. . .
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

See also MPEP 1453 for the proper manner in which to amend the specification of a reissue application, which in pertinent part indicates as follows:
I. THE SPECIFICATION 

37 CFR 1.173(b)(1) relates to the manner of making amendments to the specification other than the claims. It is not to be used for making amendments to the claims or the drawings. 

All amendments which include any deletions or additions must be made by submission of the entire text of each added or rewritten paragraph with markings (as defined above), except that an entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. Applicant must indicate the precise point where each amendment is made. All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
 
First, it is noted that the Image File Wrapper (IFW) has specification amendments (document coded either SPEC or SPEC.NE (i.e., specification not entered)) on:
(1) 11-08-17, 
(2) two on 07-03-19 (i.e., a 3 page “Amendments to the Specification,” and an 8 page “Amendments to the Specification”), 
(3) 11-06-19, 
(4) 06-12-20, 
(5) 01-19-21, 
(6) 09-17-21, 
(7) 12-29-21, and 
(8) 05-23-22.  
It is confusing as to which of these specification amendments are appropriate to be part of the final specification for the reissue patent. 
Upon further review, it appears as if the specification amendments filed on 09-17-21, 12-29-21, and 05-23-22 have all been done as substitute specifications and none of those have been entered since amendment by substitute specification is NOT allowed in reissue applications.  See 37 CFR 1.125(d).  
The specification amendments of 11-08-17 and the 3 page “Amendments to the Specification” on 07-03-19 (not the 8 page “Amendments to the Specification”) are improper and NOT ENTERED for lack of reference to column and line numbers where a paragraph is to be amended (i.e., reference to paragraph numbers appears to be citing the PreGrant Publication of the patent application which IS NOT of record in this reissue application).  Further, it is not understood why, on 07-03-19, Reissue Applicant filed a 3 page “Amendments to the Specification” and an 8 page “Amendments to the Specification” (i.e., which is the actual amendments to the specification, the 3 page “Amendments to the Specification” or the 8 page “Amendments to the Specification”?).  
The 06-12-20 “Amendments to the Specification” has NOT been entered for improper strikethrough of the word “velvet” in column 3, line 1.  See 37 CFR 1.173 which authorizes deletion by single brackets, not strikethrough.
The 11-06-19 and the 01-19-21 “Amendments to the Specification” appear to be proper; however, Reissue Applicant is encouraged to review all of the prior specification amendments and then file one single final amendment to the specification which incorporates all of the amendments to the specification that Reissue Applicant has previously made relative to the original patent specification.  All amendments to be made to the specification MUST include a reference to the original patent specification by column and line number to identify the specific location in the specification for the amendment.  ONLY that text which is to be added to the specification relative to the patent should be underlined.  ONLY that text which is to be deleted from the specification relative to the patent should be placed in single brackets.  Paragraphs of the original patent specification which contain no amendments should NOT be presented in the amendments to the specification to be filed in response to this Quayle action.  See the example in MPEP 1453, Roman Numeral V, A.
As examples of the improper manner in which Reissue Applicant proposed to amend the specification, on page 2 of the 09-17-21, 12-29-21, and 05-23-22 amendments, the headings “[1.] Field of the Invention” and “[2.] Description of Related Arts” are underlined (which in a Reissue Application is indicative of material being added to the original patent specification); however, these section headings are already present in the original patent specification and should not be underlined as being added.  Additionally, the bracketing of “1.” and “2.” seemingly indicates deletion, yet the underlining under “1.” and “2.” improperly indicates insertion.  This is confusing and requires clarification.
Furthermore, the examiner has determined that the drawing corrections submitted on 12-29-21 are approved, but since the entire After-Final submission of that date was NOT ENTERED, the drawings need to be refiled with the next submission.  It should be noted that Reissue Applicant indicated on 05-23-22 that the new drawings were attached to the filing of that date, yet no drawings were received by the Office.  Therefore, Applicant is required to resubmit the drawings from 12-29-21 in the next submission.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
	Claims 1-20 are allowed.
	Claims 21-56 have been canceled.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: 	/GLENN K DAWSON/
		Glenn K. Dawson
		Primary Examiner, Art Unit 3993 

Conferees:  /JRJ/
		 Jeffrey R. Jastrzab
		 Primary Examiner, Art Unit 3993

		 /GAS/
		 Gay Ann Spahn
		 Supervisory Primary Examiner, Art Unit 3993